Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00748-CV

 THE WILLIAMSBURG CARE COMPANY L.P., d/b/a Princeton Place Rehabilitation and
                          Healthcare,
                           Appellant

                                                   v.

                                           Sandra LUJAN,
                                              Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-05448
                                 Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 12, 2012

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of appellate costs, we order all costs of appeal assessed against appellant. See TEX. R.

APP. P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                    PER CURIAM